Citation Nr: 1722480	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-35 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 9, 1979 to October 30, 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2011 a hearing was held before a Decision Review Officer (DRO) at the RO, and in August 2014 a videoconference hearing was held before the undersigned; transcripts of both hearings are in the record.  In October 2014, the Board remanded the matter for additional development.


FINDING OF FACT

Competent medical evidence establishes that the Veteran's thoracolumbar spine disability was caused by his service-connected knee disabilities.


CONCLUSION OF LAW

Secondary service connection for thoracolumbar spine disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as service connection for a thoracolumbar spine disability is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  



Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is warranted for a disability that was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

The Veteran contends that he has a thoracolumbar spine disability secondary to his service-connected knee disabilities.  His STRs do not show any complaints, treatment, findings, or diagnosis of a low back disability, and he does not allege that such disability is directly related to disease or injury in service.  He has established service connection for status post total arthroplasty right knee disability and for left knee degenerative joint disease.

VA treatment records and examination reports note that the Veteran's right leg is shorter than the left.  VA treatment records include a May 2001 finding that the Veteran's right leg was an inch and a quarter shorter than his left and an impression of "short-leg syndrome with pelvic tilt with left being higher than the right".  On December 2001 VA treatment, the Veteran reported pain in his back and legs.  X-rays of the thoracolumbar spine showed Schmorl's node on T12 with some early isolated disc disease, and the impression was possible degenerative disc disease of the spine.  On September 2007 VA joints examination, it was noted that the right leg was one inch shorter than the left.  On November 2009 VA joints examination noted that a "1.75 inch difference can certainly alter one's gait" and "the deleterious effect to be borne primarily by the spine".

On January 2010 private treatment, chiropractor Dr. Marinacci noted that the Veteran has degenerative disc disease of the spine, with a moderate degree of joint space loss at the L4-L5 vertebral area, and Schmor's nodes at multiple areas throughout the lumbar spine.  He opined that the Veteran has a substantial leg length deficiency that to a reasonable degree of chiropractic certainty could have precipitated or been responsible for the degenerative disc disease in his back.

On January 2010 VA examination, the Veteran reported that he developed lumbar pain about four years earlier; the pain was located in midline about L3-L5, with no radiation.  He sought private chiropractic treatment and took ibuprofen as needed.  On physical examination, he was noted to have marked tilting to the right side due to leg shortening, with a difference of 1.5 inches between the right and left lower extremities.  Lumbosacral spine X-rays showed severe degenerative disc disease at L4-L5 and a slight dextrocurvature of the lumbar spine.  Following a physical examination, the diagnosis was lumbar spondylosis with lumbar spine pain.  The examiner opined that the Veteran's lumbar spine disability is not caused by or a result of bilateral knee degenerative joint disease and right knee total arthroplasty which are service-connected.  The examiner stated that the Veteran has degenerative spine disease of the neck and lumbar spine, which are chronic and had a long time to develop.  The examiner noted that the Veteran has a difference of 1.5 inches in length between the lower extremities, which severely affects how one stands, walks, and carries weight.  The examiner noted that the Veteran walks with a marked tilt due to severe shortening of the right lower extremity, and opined that this is the cause of the spinal conditions as this stance and gait alters the mechanics of the spine during station and motion.

On April 2010 private treatment, chiropractor Dr. Marinacci stated, "In talking to [the Veteran's] Veterans Service Officer, it has been brought to my attention that his claim was denied because it was felt that the femur fracture was the cause of his back problems and not the knee.  It is my opinion that it is pure speculatory to assume that one caused the problem and not the other."  Dr. Marinacci opined that it is reasonable to state that degeneration of the knee or a femur fracture could have contributed to the Veteran's leg length difference and that in turn could be responsible for the degenerative condition of the back; he opined that it would be very difficult to single out one or the other as a definite cause.  

At the May 2011 DRO hearing, the Veteran testified that his doctors had determined that his 1.5-inch leg length discrepancy is because of his service-connected knee disability.  He testified that he fractured his leg in 1982 because of the weakness in his knees.

On June 2011 VA examination, it was noted that the Veteran's gait was smooth with "no real limp".  Upon measuring the leg lengths with the Veteran sitting, the examiner noted that the right leg appeared to be less than 0.5 inches shorter than the left leg and stated that he was "not picking up much in the way of leg length discrepancy".  The examiner reviewed the November 2009 VA examination report and "agreed with what the doctor wrote".

At the August 2014 Board hearing, the Veteran testified that he has sought lower back treatment since about 1995.  He testified that his treating VA doctor had told him that his degenerative disc disease was due to walking "sideways" for about 25 years before he underwent corrective knee surgery, and this affected his spine.

In a July 2015 VA medical opinion (obtained pursuant to the Board's October 2014 remand), the consulting physician opined that the Veteran has a back condition that is not caused by or a result of his military service; he opined that the back condition is secondary to the right leg shortening from his femur fracture.  The physician cited to the Veteran's service records and complaints therein, including the Veteran's report of a history of a "trick of locked knee" on entrance examination, and an orthopedic consult the following week which included a diagnosis of an osteochondral defect in the right knee.  He noted the Veteran's September 1982 treatment for a comminuted closed right midshaft femur fracture, and opined that the most likely etiology for the leg length shortening was the Veteran's right femur fracture.  

It is not in dispute that the Veteran currently has a thoracolumbar spine disability (lumbar spondylosis/degenerative disc disease).  It is also not in dispute that he has established service connection for disabilities of both knees.  He contends that his current thoracolumbar spine disability is secondary to (was caused or aggravated by) his service-connected knee disabilities.  The medical opinions in this matter are conflicting.  On November 2009 VA joints examination, it was noted that a "1.75 inch difference can certainly alter one's gait" and "the deleterious effect to be borne primarily by the spine".  On January 2010 treatment, chiropractor Dr. Marinacci opined that the Veteran has a substantial leg length deficiency that to a reasonable degree of chiropractic certainty could have precipitated or been responsible for the degenerative disc disease in the back.  On January 2010 VA examination, the examiner opined that the Veteran's lumbar spine disability is not caused by or a result of bilateral knee degenerative joint disease and right knee total arthroplasty; that the  degenerative spine disease of the lumbar spine is chronic and had a long time to develop; that the Veteran has a difference of 1.5 inches in length between the lower extremities, which severely affects how one stands, walks, and carries weight; that the Veteran walks with a marked tilt due to severe shortening of the right lower extremity, and that this is the cause of the spinal conditions as this stance and gait alters the mechanics of the spine during station and motion.  On April 2010 treatment, chiropractor Dr. Marinacci opined that it is reasonable to state that degeneration of the knee or a femur fracture could have contributed to the Veteran's leg length difference, which in turn could be responsible for the degenerative condition of the back; he noted that it would be very difficult to single out one or the other as a definite cause.  On June 2011 VA examination, the examiner noted that the right leg appeared to be less than 0.5 inches shorter than the left leg and stated that he was "not picking up much in the way of leg length discrepancy".  

The Board's October 2014 remand sought to reconcile the conflicting opinions.  In July 2015 the consulting VA physician opined that the Veteran's back condition is secondary to the right leg shortening from his femur fracture and that the most likely etiology of the leg length shortening is the Veteran's right femur fracture.

The Board finds that while there is some dispute regarding the degree of the leg length discrepancy, the preponderance of the evidence supports that a discrepancy exists.  The Board finds no reason to question the opinion by the consulting physician chosen by VA to reconcile the conflicting opinions in the record.  That provider has opined that the Veteran's leg length discrepancy is due a service-connected knee disability and has caused his current thoracolumbar spine disability.  While the consulting provider also added [gratuitously] an opinion that the knees should not have been service connected, that is a moot point.  It is an adjudicatory determination that was settled by the award of service connection for the knee disabilities.  

Resolving any remaining reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the evidence persuasively shows that the Veteran's thoracolumbar spine disability was caused by his service-connected disabilities of both knees.  All of the requirements for establishing secondary service connection are met; service connection for a thoracolumbar spine disability is warranted.


ORDER

Service connection for a thoracolumbar spine disability as secondary to service-connected bilateral knee disabilities is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


